Citation Nr: 1616565	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decision issued by the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The Veteran expressed timely disagreement with an August 2015 rating pertaining to his service-connected left ankle disability. The VBMS record reveals that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the matter is pending appellate review, it has not been certified to the Board and will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. A bilateral hearing loss disability was not manifest during service or within one year of separation. Bilateral sensorineural hearing loss disability is not attributable to service.

2. Tinnitus was manifest during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in August 2009 and April 2010. The claims were last adjudicated in January 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding and pertinent records. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinion obtained in December 2015 are adequate to evaluate the claim for service connection for bilateral hearing loss disability, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Hearing Loss and Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic disease of the nervous system is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

The Veteran asserts that noise exposure in service caused his bilateral hearing loss disability. However, the preponderance of the evidence is against a finding that in-service noise exposure led to his bilateral hearing loss disability and the appeal will be denied. 

The Veteran's May 1970 enlistment examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
10
10
15
/
5
 
The April 1974 separation examination showed that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
10
10
10
10
 
Thus, the service treatment records show no complaints or findings of hearing loss disability. 

However, that the absence of in-service evidence of hearing loss disability is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A May 2009 private audiological report reflects that on audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
50
45
30
LEFT
25
20
40
45
30


Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was mild to moderate bilateral sensorineural hearing loss. 

The report of December 2009 VA examination reflects the Veteran's report of noise exposure in service, specifically from jet aircraft noise (he was responsible for inspection of the jets to ensure safety for missions). He reported limited used of hearing protection. He indicated that when available, the hearing protection was inadequate. He reported that in some cases it was imperative to remove his hearing protection so as to diagnose specific problems with aircraft. He complained of a bilateral progressive hearing loss that had been perceived more over the past few years. He reported that he had difficulty hearing in crowded rooms and meetings, or in general conversation, specifically with background or conflicting noise. He required increased volume when watching television and needed repetition occasionally with communication. He made no complaints regarding the condition of tinnitus. 

The Veteran alleged that in his work as a firefighter for 25 years he had consistently worn earplugs and earmuffs, and that the motorcycle he rode did not emit a loud noise. He also reported he was a scuba diver (reporting proper eustachian tube function). On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
50
45
25
LEFT
20
15
40
45
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was sensorineural hearing loss. The audiologist noted that while reports of noise exposure were extensive, the evidence shows normal hearing sensitivity with no significant shifts in thresholds from June 1970 to April 1974 (period of active military service). Thus, the audiologist opined that the Veteran's bilateral hearing loss disability was less likely as not due to the noise exposure during service. 

In a January 2010 private audiological treatment statement, the physician states the Veteran has hearing loss that had been present for over 20 years. The physician noted that the Veteran expressed his belief that his hearing loss started with noise exposure around 1972 when he served in the Navy. As reported by the Veteran, he was exposed to aircraft noise on the air craft carrier. Hearing protection was offered but difficult and inconvenient to wear consistently. The audiologist noted that the Veteran denied any other significant noise exposure. The audiologist found that the Veteran's hearing loss had been relatively significant and was causing tinnitus as well. The physician concluded that audiogram was consistent with noise induced hearing loss. 

On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
50
50
30
LEFT
20
20
40
45
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was bilateral mild to moderate high frequency sensorineural hearing loss with excellent speech discrimination.

The report of December 2015 VA examination reflects the Veteran's report of noise exposure in service, specifically from jet aircraft noise (hearing protection was used intermittently). He reported that his hearing loss caused trouble hearing speech and the television. He also complained of constant tinnitus; though reportedly, he could not remember circumstance or date of onset.  Occupationally he worked as a firefighter for 25 years and alleged that he "always" utilized hearing protection. On audiometric testing, the pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
55
50
35
LEFT
20
15
45
45
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Thus, he demonstrated bilateral hearing loss disability for VA purposes. The diagnosis was sensorineural hearing loss for the ears, bilaterally. The audiologist opined that the Veteran's bilateral hearing loss disability was not caused by or a result of an event in military service. 

The audiologist noted that the Veteran's calibrated audiometrics for enlistment and separation indicated hearing to be within normal limits. The audiologist explained that although the Veteran currently has a high frequency sensorineural hearing loss disability, based on current knowledge of cochlear physiology there was not sufficient evidence to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. The audiologist clarified that based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.

Similarly, the audiologist opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure. The audiologist noted that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident. However, by contrast, the audiologist found that the Veteran was non-specific with the onset and could not make an association. Thus, the audiologist concluded that the tinnitus was not caused by service noise exposure.

The claim of service connection for bilateral hearing loss disability must be denied. Despite the Veteran's contentions that his current bilateral hearing loss disability is due to noise exposure incurred in service, the more probative opinion concludes that it is less likely that there exists a relationship, or nexus, between the current bilateral hearing loss disability and noise exposure incurred in service. To reiterate, the audiologist explained that there was not sufficient evidence to indicate that permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure given that anatomical and physiological data available on the recovery process following noise exposure indicated that it was unlikely that such delayed effects occur. Furthermore there are no complaints of a bilateral hearing loss disability until many years after service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the statement provided by the private physician in January 2010 in which the physician noted that the Veteran had hearing loss for 20 years, recording the Veteran's report that he believed the hearing loss onset from in-service noise exposure. The physician concluded that the Veteran's audiogram was consistent with noise induced hearing loss. 

To the extent this statement represents evidence in favor of the claim the Board is affording it little probative value because it appears to be based on a history provided by the Veteran. LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value). 

It is not disputed that the Veteran had in-service noise exposure or that he had noise-induced hearing loss. However, what is pertinet here is whether there could be a delayed onset of hearing loss disability, years after cessation of that noise exposure. The physician does not address this issue. Thus, to the extent that the January 2010 statement can be viewed as positive evidence supporting the Veteran's claim, it is speculative at best and conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, the January 2010 statement, to the extent that it is in favor of the Veteran's claim, is afforded little probative value.

Again, the Board finds that the more probative opinion is the opinion offered by the VA audiologist in December 2015. The Board reiterates that the VA audiologist accepted as fact that the Veteran experienced noise exposure during service but still opined that the Veteran's current bilateral hearing loss disability was less likely than not related to noise exposure caused by his military service. The audiologist explained that the anatomical and physiological data available on the recovery process following noise exposure, found it unlikely that permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. The Board has the authority to and affords more probative weight to the opinion of the VA examiner offered in December 2015. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Additionally, there is no evidence of a bilateral sensorineural hearing loss in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (bilateral sensorineural hearing loss) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of sensorineural hearing loss disability within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he had in-service noise exposure from jet aircraft noise. However, he is a lay person and is not competent to establish that his current bilateral hearing loss disability onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current bilateral hearing loss disability. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for bilateral hearing loss disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to his claim for entitlement to service connection for tinnitus, the Board finds that the Veteran has competently and credibly asserted that he has current tinnitus. Further the December 2015 VA examination confirms the diagnosis. The only remaining question is whether current tinnitus is related to in-service noise exposure.

In the December 2015 VA examination, the audiologist noted that tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident. Given that the Veteran was reportedly non-specific about the onset of the tinnitus and could not make an association, the audiologist concluded that the tinnitus was not caused by service noise exposure.

However, in a January 2016 statement, the Veteran reported that during the examination he explained to the audiologist that he did not even know what tinnitus was until 2 years earlier and just thought he had ringing in his ears. He reported that he had experienced the ringing in his ears for a long, long time, over 40 years and it was getting progressively worse. Therefore, the December 2015 VA audiologist's opinion is based on an inaccurate factual premise, namely, that the Veteran was not clear about the onset of his tinnitus. Accordingly, the December 2015 VA audiologist's opinion is entitled to little probative weight. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Here, the Veteran has competently and credibly asserted that his tinnitus onset in service and has been continuous since that time. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). In light of the limited probative value of the December 2015 VA audiologist's opinion in this regard, the Board is left with this Veteran's competent and credible statements indicating that he incurred tinnitus in service. There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008). This is one such case where the Veteran's competent and credible lay evidence as to in-service tinnitus and continuity of symptomatology is sufficient to support a claim for entitlement to service connection. Based upon the facts, service connection tinnitus is warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


